MFS® VARIABLE INSURANCE TRUST II: MFS Blended Research Core Equity Portfolio MFS International Growth Portfolio MFS Blended Research Growth Portfolio MFS International Value Portfolio MFS Blended Research Value Portfolio MFS Massachusetts Investors Growth Stock Portfolio MFS Bond Portfolio MFS Mid Cap Growth Portfolio MFS Core Equity Portfolio MFS Money Market Portfolio MFS Emerging Markets Equity Portfolio MFS New Discovery Portfolio MFS Global Governments Portfolio MFS Research International Portfolio MFS Global Growth Portfolio MFS Strategic Income Portfolio MFS Global Research Portfolio MFS Technology Portfolio MFS Global Tactical Allocation Portfolio MFS Total Return Portfolio MFS Government Securities Portfolio MFS Utilities Portfolio MFS Growth Portfolio MFS Value Portfolio MFS High Yield Portfolio Supplement to Current Statement of Additional Information: Effective May 28, 2010, the sub-section entitled “Money Market Fund(s)” under the main heading “Determination of Net Asset Value” is restated in its entirety as follows: Money Market Fund(s) Pursuant to procedures approved by the Board of Trustees, money market instruments are generally valued at amortized cost, which approximates market value. Amortized cost involves valuing an instrument at its cost as adjusted for amortization of premium or accretion of discount rather than its current market value. The amortized cost value of an instrument can be different from the market value of an instrument. The Board of Trustees for each money market fund has established procedures designed to stabilize its net asset value per share at $1.00 and has delegated to the Adviser the responsibility for the implementation and administration of such procedures. Under the procedures, the adviser is responsible for monitoring and notifying the Board of Trustees of circumstances where the net asset value calculated by using market valuations may deviate from $1.00 per share and might result in a material dilution or other unfair result to investors or existing shareholders. Under such circumstances, the Board may take such corrective action, if any, as it deems appropriate to eliminate or reduce, to the extent reasonably practicable, any such dilution or unfair results. Such corrective action could include selling portfolio instruments prior to maturity to realize capital gains or losses; shortening average portfolio maturity; withholding dividends; suspending redemptions in connection with liquidating the money market fund; postponing payment of redemption proceeds; or processing transactions at a net asset value per share using available market quotations; and such other measures as the Trustees may deem appropriate. Effective May 28, 2010, the first paragraph under non-fundamental policy (1) in Appendix I entitled “Investment Restrictions” is replaced in its entirety by the following: In addition, the Funds have adopted the following non-fundamental policies, which may be changed without shareholder approval: The
